Case 6:19-cr-00334-MJJ-PJH Document 85 Filed 03/11/21 Page 1 of 2 PageID #: 231




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                            LAFAYETTE DIVISION

 UNITED STATES OF AMERICA                    CRIMINAL NO. 6:19-CR-00334-01

 VERSUS                                      JUDGE JUNEAU

 RAYMOND HAWTHORNE, JR                       MAGISTRATE JUDGE HANNA


                             MEMORANDUM RULING

       Before the Court is the Defendant’s Motion for Compassionate Release and

 Request for Expedited Hearing, Rec. Doc. 83. The Court notes that the requested

 relief, commonly known as compassionate release, is actually a motion for

 modification of an imposed term of imprisonment pursuant to 18 U.S.C. § 3582(c).

 By its clear terms, the statute in question presupposes that a defendant is incarcerated

 pursuant to a sentence; as such, its provisions are not applicable to pretrial detainees.

 In the above captioned matter, the Defendant is currently detained pending his trial,

 currently set for August 9, 2021; accordingly, the relief requested is not available

 under 18 U.S.C. § 3582(c).

       This Court is aware that the allegations on which the pending charges are

 based also formed the basis for the revocation of the Defendant’s previous

 supervised release and imposition of a sentence of 46 months of imprisonment. See

 Case No. 6:99-cr-60043, Rec. Doc. 303. While a motion for relief from that sentence

 is properly brought under 18 U.S.C. § 3582(c), such motion is not properly before
Case 6:19-cr-00334-MJJ-PJH Document 85 Filed 03/11/21 Page 2 of 2 PageID #: 232




 the undersigned. Rather, a substantially similar motion was already properly

 considered, and denied on the merits, by the court that imposed the sentence from

 which the Defendant seeks relief. Id., Rec. Doc. 323 (Memorandum Order signed by

 Judge James D. Cain, Jr.).

       Accordingly, the instant Motion for Compassionate Release, along with the

 Request for Expedited Hearing, are DENIED.

        THUS DONE AND SIGNED in Lafayette, Louisiana, on this 11th day of

 March, 2021.




                                           MICHAEL J. JUNEAU
                                           UNITED STATES DISTRICT JUDGE




                                     Page 2 of 2
